UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1612


JULISSA OLIVARES POLANCO,

                    Plaintiff - Appellant,

             v.

LINCOLN COMMUNITY HEALTHCARE,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cv-00260-CCE-JEP)


Submitted: August 20, 2019                                        Decided: August 22, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Julissa Olivares Polanco, Appellant Pro Se. Jonathan Woodward Yarbrough,
CONSTANGY BROOKS & SMITH, LLP, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Julissa Olivares Polanco appeals the district court’s order granting summary

judgment to her former employer on Polanco’s employment discrimination claims. We

have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

Polanco v. Lincoln Cmty. Healthcare, No. 1:18-cv-00260-CCE-JEP (M.D.N.C. May 31,

2019). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2